Hallam, J.
(concurring).
I concur in the result, but solely because of the fact that Lamb, after he had paid his own checks out of the assets of the bank, made a deposit sufficient in amount to cover all funds that had been withdrawn. In view of that fact, the bank has no grievance.
With the other reasons given for the decision, I do not agree. I am of the opinion that when an officer of a bank pays his own check, given for his own debt, out of the assets of the bank, without authority so to do, the person receiving the payment, with knowledge that the assets of the bank are being used, is chargeable with notice of the officer’s want of authority to appropriate the bank’s funds to his own use. If such officer in the first instance pays his note out of the funds of the bank without the medium of a cheek, the payee is chargeable with notice of his want of authority to use the bank funds for that purpose. See Chrystie v. Forster (C. C. A.) 61 Fed. 551, 9 C. C. A. 606; Gerard v. McCormick, 130 N. Y. 261, 29 N. E. 115, 14 L.R.A. 234; Hier v. Miller, 68 Kan. 258, 75 Pac. 77, 63 L.R.A. 952. The case is not changed by the fact that he first gives his check on the bank and then himself-pays the check out of assets of the bank.
Such case is very different from one where another officer or agent of the bank pays the check on presentment.